Citation Nr: 1222486	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer from January 25, 2007, to January 6, 2012, and to a rating in excess of 40 percent since January 7, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from September 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part granted service connection for residuals of prostate cancer and assigned an initial 10 percent rating effective January 25, 2007 (date of receipt of the original claim for service connection).  An April 2008 rating decision granted a 20 percent disability rating for residuals of prostate cancer, effective January 25, 2007, and a February 2012 rating decision granted a 40 percent rating effective January 7, 2012 (date of VA rating examination).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2008 Substantive Appeal, VA Form 9, and in an attached letter his service representative, it was indicated that the appellant desired an opportunity to testify at a videoconference hearing before the Board.  

In May 2008 the RO sent the Veteran a letter providing information as to various types of hearings that were available to the Veteran and he was given the opportunity to choose one of the types of hearing or to withdraw his request for a hearing, or even withdraw his appeal.  The Veteran did not respond.

A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2011).  

As indicated in the VA Form 8, Certification of Appeal, the Veteran's request for a videoconference hearing remains outstanding.  The Veteran's failure to respond to the May 2008 RO letter does not equate to a withdrawal of his request.  In fact, neither the appellant nor his representative have ever indicated a desire to withdraw the request for a videoconference hearing.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2011) (A request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board of Veterans' Appeals. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

